          Case 1:20-cr-00097-CKK Document 11 Filed 08/21/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                     )       CRIMINAL NO. 20-cr-00097-CKK
                                              )
               v.                             )
                                              )       Joint Status Report
DAVID SHAH,                                   )
                                              )
                       Defendant.             )

                                   JOINT STATUS REPORT

       The United States of America, by and through its undersigned counsel, and counsel for the

defendant, submit this joint status report to provide the Court with an update on this matter.

1.     On July 28, 2020, the defendant appeared before the Court to be arraigned on the

Information filed, ECF 1, and to enter a plea of guilty. However, the guilty plea did not go forward.

2.     The parties have been in regular communication about resolving this matter. Currently, the

parties believe the guilty plea will go forward at the hearing scheduled for September 14, 2020.

The parties will update the Court if anything changes.

                                              Respectfully submitted,

                                              ROBERT A. ZINK
                                              Chief, Fraud Section
                                              Criminal Division
                                              United States Department of Justice

                                      By:     /s/Michael P. McCarthy
                                              ____________________________________
                                              Michael P. McCarthy, D.C. Bar #1020231
                                              Trial Attorney, Fraud Section
                                              Criminal Division
                                              United States Department of Justice
                                              1400 New York Avenue, N.W.
                                              Bond Building, Fourth Floor
                                              Washington, D.C. 20530
                                              (202) 305-3995
                                              Michael.McCarthy2@usdoj.gov
         Case 1:20-cr-00097-CKK Document 11 Filed 08/21/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing Joint Status Report has been served via

ECF upon counsel for the defendant this 21st day of August, 2020.


                                         /s/ Michael P. McCarthy
                                         ____________________________________
                                         Michael P. McCarthy
                                         Trial Attorney, Fraud Section
                                         Criminal Division
                                         United States Department of Justice




                                            2
